Order entered June 12, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00268-CV

                       IN RE DAVID BARNES, Relator

          Original Proceeding from the 330th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-17-17289

                                   ORDER
              Before Justices Osborne, Pedersen, III, and Goldstein

      Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus, and deny the motion for temporary relief as moot.


                                           /s/    LESLIE OSBORNE
                                                  JUSTICE